ORDER

PER CURIAM.
Alan Politte (Plaintiff) appeals from the judgment of the trial court, entered pursuant to a jury verdict, in favor of Union Pacific Railroad (Railroad) in an action under the Federal Employers’ Liability Act (FELA), 45 U.S.C. Sections 51 et seq. which alleged Plaintiff was injured while making a repair as a machinist for Railroad. Plaintiff asserts five points on appeal. Two of his points claim the trial court erred in its admission or exclusion of evidence. Plaintiffs remaining points claim instructional error. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).